March 1, 2012




                                        JUDGMENT

                         The Fourteenth Court of Appeals
                              NICOLAS BARZOUKAS, Appellant

NO. 14-10-00505-CV                            V.

               FOUNDATION DESIGN, LTD. AND LARRY SMITH, Appellee
                            ____________________



This court today heard a motion for rehearing filed by appellees, FOUNDATION DESIGN,
LTD. AND LARRY SMITH. We order that the motion be overruled, and that this court’s
former judgment of February 2, 2012 be vacated, set aside, and annulled. We further order this
court’s opinion of February 2, 2012, withdrawn.

       This cause, an appeal from the judgment in favor of appellees, FOUNDATION DESIGN,
LTD. AND LARRY SMITH, signed May 6, 2010, was heard on the transcript of the record. We
have inspected the record and find the trial court erred by granting judgment with respect to the
negligence and negligent misrepresentation claims. We therefore order that the portions of the
judgment that relate to the negligence and negligent misrepresentation claims are REVERSED
and ordered severed and REMANDED for proceedings in accordance with this court's opinion.

       Further, we find no error in the remainder of the judgment and order it AFFIRMED.

       Each party shall be responsible for their own costs incurred because of this appeal. We
further order this decision certified below for observance.